NORTHCUTT, Judge.
Nathaniel McMillian appeals his conviction and sentence for a July 24, 1996 manslaughter, and the State cross-appeals the trial court’s order in limine excluding McMillian’s admission that he had shot the victim. We affirm without discussion McMillian’s conviction and the point on cross-appeal.
In the remaining issue, McMillian challenges the validity of his sentence under the 1995 sentencing guidelines. The Florida Supreme Court recently held that the 1995 sentencing guidelines were unconstitutional. See Heggs v. State, 759 So.2d 620 (Fla.2000). Therefore, we remand for a reconsideration of McMillian’s sentence, which shall be conducted as prescribed in Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
CAMPBELL, A.C.J., and GREEN, J., Concur.